Title: From George Washington to Board of War, 30 March 1781
From: Washington, George
To: Board of War


                  
                     
                     Gentlemen
                     Head Quarters New Windsor 30th March 1781.
                  
                  I have been honored with your favor of the 22d instant inclosing the heads of two plans for the incorporation of the departments of Qr Mr General and Commissaries General of purchases and Issues and that of the Commissary of prisoners in some degree, the whole to be under the direction of the Quarter Master General—If there is an absolute necessity for such a reform, I do not hesitate in pronouncing in favor of the second plan, because, by it, the three great departments are united under one common head, whereas by the first, the Commissariate in some measure exists, which would lead to confusion and intricacy in transacting the business.
                  The Board are very justly pleased to observe that "all changes are not reformations, and that great caution should be used in making them, especially at the opening of a Campaign"—Colo. Pickering has, I should suppose, informed himself of the sentiments of his deputies upon the plan he has proposed, otherwise, should it be adopted it will be in their power to fix terms for themselves—or confusion would immediately ensue by the resignation of all those who would not undertake an additional trouble of office without an addition of salary—The effect of wch at the prest advanc’d season may easily be conceived.  Œconomy is undoubtedly the sole motive and end of the plan proposed—Now if that cannot be introduced, and in a very extensive degree too, it will be well to consider whether we had not best begin by the uniting, as formerly, the departments of purchasing and issuing Commissary under one set of Officers; for as the Board have again observed, double sets of Officers have been found productive of expence, but little or no check upon each other—By the second plan, an Officer under the Character of superintendant, who will be some thing similar in duty to the Commissary of purchases at present is instituted—He must be allowed it is presumed a certain number of Clerks or Assistants—The Quarter Master General is also to be allowed a suitable number of Clerks to enable him to transact the additional load of Business thrown upon him—Now before a determination is formed, let a calculation be made of the difference of expence between a Commy General of Purchases with his Assistants &ca both at fixed posts and with the Army and a superintendant of provisions with his Clerks and Assistants and the additional number of Clerks necessary to the Quarter Masr Genl should he undertake the management of all the departments—If the saving to the public should not appear very considerable, by the abolition of the Commissariate altogether, will it be worth while to risque the mischiefs which may arise from an attempt unknown in other services?  or will it be worth while to add, for a trifle, to the load of Business which, in the embarrassed state of our Affairs, presses upon the Quarter Master?  For although, as he observes, he already has the care and trouble if drawing from fixed Magazines all the provision deposited at them, yet he would find, upon experiment, a thousand little perplexities incident to the Commissary’s department, of which, perhaps, he is not aware—While I applaud the motives on which he offers to undertake the business, I cannot help expressing my fears, that he is about to undertake too much: For I very well know, that when our public affairs were in better train, the Quarter Master General found it sufficiently difficult to execute the Civil and Military duties of his Office—and an active campaign will give him much more of the latter than he has yet experienced, or may have an idea of from the inactivity of the last.
                  I have dwelled particularly on the incorporation of the Qr Mrs and Commissary’s department—I think the Dy Qr Masters, at posts where there are prisoners of War, may, without inconvenience, do the duties of Dy Commissaries of prisoners also, subject so far as the business respects prisoners to the directions of the head of that department.
                  I have recd your favr of the 26th inclosing the instructions to Colo. Wood relative to the management of the Convention troops and prisoners of War—in Virginia.  I have the honor &c.
                  
               